DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
Currently, claims 1-23 are pending with claims 1, 8, 14 and 16 amended. The following is a complete response to the December 28, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pat. No. 7,645,278 B2) further in view of Okada et al. (US Pat. No. 7,780,659 B2).
Regarding claim 1, Ichihashi discloses an end effector assembly of a forceps (see figure 1 with the assembly as 2b/3) comprising a first jaw member having a tissue sealing surface (jaw at 5; see figure 9 providing for a tissue sealing surface along the surface of 5b at 13 and the portion along 16), a second jaw member having a tissue sealing surface (10f as in figure 9), wherein the first and the second jaw members are disposed in space opposition relation relative to one 5 and 10f relative to one another), wherein the tissue sealing surfaces of the first and the second jaw members are configured to form complementary stepped portions along an axis perpendicular to the longitudinal axis of the end effector assembly (see figure 9 with the complementary shaped surfaces along an axis extending from the left to the right of the page), the complementary stepped portions comprising a medial portion defining a first compression zone (as in the annotated figure 9 below, the portion extending along 13b and defining a first zone), a lateral portion defining a second compression zone (surface of the member 5b that is along the tooth 12; such forms a second compression zone) and a shearing zone positioned between the first and second compression zone (the zone defined by the portion of 5b between the tooth 12 and the surface at 13b), wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member at least along the shearing zone (see figure 9 as well as the annotated version below there is a gap at least at the shearing zone and the lateral surface), and wherein one or both of the lateral surfaces has nonconductive stops (12 being on the lateral surfaces as in figure 10).
While Ichihashi contemplates for the use of high-frequency energy via the pin 8 as in figure 2, Ichihashi is silent with respect to which surface of the device applies the high-frequency energy so as to establish that each of the first and second tissue sealing surface are electrically conductive. Okada discloses a similar device as that of Ichihashi and specifically provides for the isolation of the first and second jaws of its device from one another, and further including both the first jaw (3) and the second jaw (7) to be formed of electrically conductive material so as to provide bipolar energy delivery therefrom (see [0219]). Therefore, it is the Examiner’s positon 

    PNG
    media_image1.png
    1242
    1081
    media_image1.png
    Greyscale

Regarding claim 2, Ichihashi, in view of the combination in the rejection of claim 1 above, further provides that the electrically conductive tissue sealing surface of the first jaw member includes a first compression surface along the medial portion (13b defines a surface along the medial portion), a second compression surface along the lateral portion (the portion of 5b coincident forms a second surface for compression), and a shearing surface between the first 5b between 12 and 13b).  
Regarding claim 3, Ichihashi provides that the electrically conductive tissue sealing surface of the second jaw member includes a first compression surface along the medial portion, a second compression surface along the lateral portion, and a shearing surface between the first compression surface and the second compression surface (in view of the attached annotated figure above, the second jaw would include complimentary surfaces to those defined in the rejection of claim 2).  
Regarding claim 5, Ichihashi provides that the shearing surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (as in the annotated figure above with respective portions of the shearing surface being non-orthogonal to respective portions of the first and second compression surface).  
Regarding claim 6, Ichihashi provides that the non-conductive stop is a gripping member positioned along the outermost compression surface of at least one of the jaw members, the non-conductive stop preventing inadvertent shorting between the jaw members (each of 12 being at an outermost surface, the Examiner is of the position that 12 would be capable of providing for the anti-shorting function as claimed when interacting with tissue between the jaws).  
Regarding claim 7, Ichihashi provides that the end effector is configured to receive energy from the source to coagulate tissue grasped between the first jaw member and the second jaw member (via supply energy from the high-frequency source for bipolar energy as in claim 1 above).  
2b/3) comprising a first jaw member having a tissue sealing surface (jaw at 5; see figure 9 providing for a tissue sealing surface along the surface of 5b at 13 and the portion along 16), a second jaw member having a tissue sealing surface (10f as in figure 9), wherein the first and the second jaw members are disposed in space opposition relation relative to one another (as shown in the figures), and at least one of the jaw members movable relative to the other between a first, open position and a second, closed position for the jaw members to grasp tissue therebetween (via the opening of 5 and 10f relative to one another), wherein the tissue sealing surfaces of the first and the second jaw members are configured to form complementary stepped portions along an axis perpendicular to the longitudinal axis of the end effector assembly (see figure 9 with the complementary shaped surfaces along an axis extending from the left to the right of the page), the complementary stepped portions comprising a medial portion defining a first compression zone as in the annotated figure 9 below, the portion extending along 13b and defining a first zone) and a lateral portion defining a second compression zone (surface of the member 5b that is along the tooth 12; such forms a second compression zone), and a shearing zone (the zone defined by the portion of 5b between the tooth 12 and the surface at 13b), the first compression zone extending from a medial edge of a first portion of the device to a second portion of the device, (via the compression zone extending along 13b), wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member at least along the shearing zone positioned between the first and second compression zone (see figure 9 as well as the annotated version below there is a gap at least at the shearing zone and the lateral surface), and wherein one or both of the lateral surfaces has nonconductive stops (12 being on the lateral surfaces as in figure 9).  
8 as in figure 2, Ichihashi is silent with respect to which surface of the device applies the high-frequency energy so as to establish that each of the first and second tissue sealing surface are electrically conductive or that the respective surfaces each include an electrode. Okada discloses a similar device as that of Ichihashi and specifically provides for the isolation of the first and second jaws of its device from one another, and further including both the first jaw (3) and the second jaw (7) to be formed of electrically conductive material so as to form an electrode on each surface, and further to provide bipolar energy delivery therefrom (see [0219]). Therefore, it is the Examiner’s positon that it would have been obvious to one of ordinary skill in the art at the time of filing to provide for each of the tissue sealing surfaces of Ichihashi to be electrically conductive in the form of an electrode in view of the teaching of Okada to provide for a combined device that can both ultrasonically treat tissue as well as provide for bipolar energy delivery. Such would allow for the high-frequency treatment as is already contemplated in Ichihashi with the bipolar delivery allowing for more focused energy delivery to tissue grasped between the two jaws.  
Regarding claim 9, in view of the combination in the rejection of claim 8 above, the first electrode of the electrically conductive tissue sealing surface of the first jaw member includes a first compression surface along the medial portion, (13b defines a surface along the medial portion), a second compression surface along the lateral portion (the portion of 5b coincident forms a second surface for compression), and a shearing surface between the first compression surface and the second compression surface (the shearing zone has an exposed shearing surface along the exposed portion of 5b between 12 and 13b).  
Regarding claim 10, in view of the combination in the rejection of claim 8 above, the second electrode of the electrically conductive tissue sealing surface of the second jaw member 
Regarding claim 12, Ichihashi provides that the shearing surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (as in the annotated figure above with respective portions of the shearing surface being non-orthogonal to respective portions of the first and second compression surface).  
Regarding claim 13, Ichihashi provides that the non-conductive stop is a gripping member positioned along the outermost compression surface of at least one of the jaw members, the non-conductive stop preventing inadvertent shorting between the jaw members (each of 12 being at an outermost surface, the Examiner is of the position that 12 would be capable of providing for the anti-shorting function as claimed when interacting with tissue between the jaws).  
Regarding claim 14, Ichihashi provides that the end effector is configured to receive energy from the source generates to coagulate tissue grasped between the first jaw member and the second jaw member (via supply energy from the high-frequency source for bipolar energy as in claim 8 above).  
Regarding claim 15, Ichihashi provides that the forceps include a reciprocating blade configured to cut the tissue when the tissue is gripped to provide tension (10 reciprocating via its vibrating to provide for the incising of tissue).  
5 and 10f as in figure 9), the first jaw member a tissue sealing surface (5 has a tissue sealing surface) and the second jaw member having a tissue sealing surface (10f has a tissue sealing surface), the first and the second jaw members being disposed in space opposition relation relative to one another (5 and 10f being open to grasp tissue), the tissue sealing surfaces of the first and the second jaw members being configured to form complementary stepped portions along an axis perpendicular to the longitudinal axis of the end effector assembly (see figure 9 with the complementary shaped surfaces along an axis extending from the left to the right of the page), the complementary stepped portions comprising a medial portion defining a first compression zone (as in the annotated figure 9 below, the portion extending along 13b and defining a first zone) and a lateral portion defining a second compression zone (surface of the member 5b that is along the tooth 12; such forms a second compression zone), and a shearing zone positioned between the first and second compression zone (the zone defined by the portion of 5b between the tooth 12 and the surface at 13b), wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member at least along the shearing zone and wherein (see figure 9 as well as the annotated version below there is a gap at least at the shearing zone and the lateral surface), one or both of the lateral surfaces having nonconductive stops; closing the jaw members to grasp tissue therebetween (12 being on the lateral surfaces as in figure 9); and pressing the jaw members together to cut tissue (closing 5 and 10f to grasp tissue therebetween).  
While Ichihashi contemplates for the use of high-frequency energy via the pin 8 as in figure 2, Ichihashi is silent with respect to which surface of the device applies the high-frequency 3) and the second jaw (7) to be formed of electrically conductive material so as to provide bipolar energy delivery therefrom (see [0219]). Therefore, it is the Examiner’s positon that it would have been obvious to one of ordinary skill in the art at the time of filing to provide for each of the tissue sealing surfaces of Ichihashi to be electrically conductive in view of the teaching of Okada to provide for a combined device that can both ultrasonically treat tissue as well as provide for bipolar energy delivery. Such would allow for the high-frequency treatment as is already contemplated in Ichihashi with the bipolar delivery allowing for more focused energy delivery to tissue grasped between the two jaws.  
Regarding claim 17, Ichihashi, in view of the combination in the rejection of claim 16 above, provides that the electrically conductive tissue sealing surface of the first jaw member includes a first compression surface along the medial portion (13b defines a surface along the medial portion), a second compression surface along the lateral portion (the portion of 5b coincident forms a second surface for compression), and a shearing surface between the first compression surface and the second compression surface (the shearing zone has an exposed shearing surface along the exposed portion of 5b between 12 and 13b).
Regarding claim 18, Ichihashi, in view of the combination in the rejection of claim 16 above, provides that the electrically conductive tissue sealing surface of the second jaw member includes a first compression surface along the medial portion, a second compression surface along the lateral portion, and a shearing surface between the first compression surface and the 
Regarding claim 20, Ichihashi provides that the shearing surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (as in the annotated figure above with respective portions of the shearing surface being non-orthogonal to respective portions of the first and second compression surface).  
Regarding claim 21, Ichihashi provides that the non-conductive stop is a gripping member positioned along the outermost compression surface of at least one of the jaw members, the non- conductive stop preventing inadvertent shorting between the jaw members (each of 12 being at an outermost surface, the Examiner is of the position that 12 would be capable of providing for the anti-shorting function as claimed when interacting with tissue between the jaws).  
Regarding claim 22, Ichihashi, in view of the combination in the rejection of claim 16 above, provides for generating electrosurgical energy to coagulate tissue grasped between the first jaw member and the second jaw member (via the application of bipolar energy to tissue to coagulate the tissue).  
Regarding claim 23, Ichihashi provides that the tissue is gripped to provide tension and the tissue is cut by a reciprocating blade (via the tissue being tensioned via the grasping of 5 and 10f with 10 then reciprocating to cut the tissue).
Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (US Pat. No. 7,645,278 B2) further in view of Okada et al. (US Pat. No.  as applied to claims 1, 8 and 16 respectively above, and further in view of Masuda et al. (US Pat. No. 7,905,881 B2).
Regarding claims 4, 11 and 19, the combination of Ichihashi and Okada fail to provide for that the shearing surface of each of the jaw members is arranged orthogonally to the first compression surface and the second compression surface of the respective jaw member.  Masuda discloses a similar bipolar and ultrasonic treatment device as in the combination of Ichihashi and Okada. Masuda specifically provides in figures 7 and 8 for the use of an orthogonal shearing surface that is orthogonal to the first/second compression surface (see the surface extending up/down in figures 7 and 8 of Masuda; see also the annotated figure below). Therefore it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an orthogonal surface as in Masuda in place of the angled shearing surfaces of Ichihashi to provide for an alternative jaw arrangement that is readily capable of both applying energy and ultrasonically treating tissue. The switching between the two shearing surface arrangements would functional equally as well as one another to provide for the disclosed treatment in Ichihashi and Okada.
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejection of independent claims 1, 8 and 16 under 35 U.S.C. 013 as unpatentable over the combination of Ichihasi and Okada on pages 7-12 of the Remarks. Applicant specifically alleges on pages 9 that the instant invention provides that “a gap is formed, at least along the shearing zone 116” whereas Ichihasi “teaches contact between the upper and lower jaw.” Continuing on page 11, Applicant notes the “medial surface is actually a 13 and alleges that “one skilled in the art would not modify the surfaces along the contact portion 13 to not be in contact with each other.”
These arguments are not persuasive. 
Claim 1, for example, has been amended to require the following:
a medial portion defining a first compression zone;
a lateral portion defining a second compression zone;
a shearing zone positioned between the first and second compression zone; and
wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member at least along the shearing zone.
In the action above, the Examiner has set forth that the complementary stepped portions of Ichihasi first includes a medial portion defining a first compression zone. This is provided by the zone that extends along each the respective surfaces at 13b. Ichihasi further provides for a lateral portion defining a second compression zone. This is provided by the surface defined along the interface between the tooth 12 and the jaw. Ichihasi then also provides for a shearing zone positioned between the first and second compression zone. This last zone is provided by the surface extending perpendicular to the longitudinal axis between the tooth 12 and the angled surface at 13b (along the gap defined at 16), and placed between the first and second compression zones as defined above. As shown in figure 9 of Ichihasi as well as in the annotated 16 being along at least the shearing zone as required by the claim. Last, this arrangement further provides that one or both of the lateral surfaces has nonconductive stops at the teeth 12 placed on the lateral surfaces as in figure 9).
While Applicant has alleged that Ichihasi “teaches contact between the upper and lower jaw” instead of the claimed gap, it can be seen from the above interpretation of the arrangement of figure 9 that Ichihasi does indeed provide for the claimed gap “at least along the shearing zone”. Further Applicant has noted points with respect to the term “medial” and the limitation of “medial surface”. However, the Examiner is of the position that  portion that extends along each the respective surfaces at 13b is indeed at a medial (middle) portion of the tissue sealing surface, especially when taken in view of this portions positioning relative to the lateral portion and shearing zone. The Examiner recognizes Applicant’s position in the second annotated drawing of Ichihasi’s figure 9 on page 12 of the Remarks, but fails to find that the term “medial” would specifically require a portion that extends across the midline of the device of Ichihasi. Rather, the Examiner maintains that the portion as defined above does indeed qualify as being a “medial portion” given that the surface at 13b extends toward the medial of the jaw(s) of Ichihasi.  If Applicant desires a narrower interpretation of the location of the medial portion on the tissue sealing surfaces, limitations to such an effect should be added to the claim.
Further, while Applicant notes that the shearing surface and the lateral surface are “sharing a surface”, that the surface 12 “is actually a tooth that provides a gripping feature” and that “Ichihasi fails to teach that a portion of the teeth 12 are an electrode that treat the tissue”, 12 is disposed thereon, and then the shearing zone being defined by the portion of the surface between the inner edge of 12 to the edge of 13b. Rather than needing to be different independent surfaces in claim 1 as is seemingly argued for by Applicant, the claim only requires portions and zones. 
	As such, it is for at least the reasoning set forth above that the Examiner maintains the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Ichihasi and Okada is tenable. Similar rationale is equally applicable to independent claims 8 and 16 given their inclusion of substantially the same amended subject matter set forth therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794